Citation Nr: 0623352	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in St. Paul, Minnesota, which 
disallowed the appellant's claim that the veteran's son, 
T.D., was the rightful beneficiary of the veteran's NSLI 
policy.  This decision also determined that the veteran's 
wife, the appellee, was properly recognized as the 
beneficiary of the veteran's NSLI policy.  As such, this is a 
"contested" claim.  

In April and May 2006 the Board received evidence regarding 
checks paid to the appellee.  This evidence was not submitted 
with a waiver of review by the agency of original 
jurisdiction (AOJ).  Applicable regulations require that the 
AOJ review pertinent evidence prior to appellate review by 
the Board.  38 C.F.R. § 20.1304 (2005).  In this case, waiver 
of initial AOJ review is not required because the evidence 
received is not pertinent to the claim on appeal.  

The ROIC also recognized the appellant's sister, D.V., as an 
appellant.  An appellant is defined as a party that initiated 
an appeal by submitting a notice of disagreement.  38 C.F.R. 
§ 20.3(c) (West 2002).  The notice of disagreement in this 
case was submitted only by T.D.  D.V. is, thus, not an 
appellant for purposes of this appeal.

During the pendency of this appeal the veteran's insurance 
folder was transferred to the jurisdiction of the 
Philadelphia, Pennsylvania ROIC, which has certified the case 
for appellate review.  


FINDING OF FACT

A July 1993 letter from the veteran constitutes an informal 
designation of beneficiary, expressing the veteran's clear 
intention to name the appellee as the beneficiary of his NSLI 
policy.  


CONCLUSION OF LAW

The appellant, T.D., is not the last-named beneficiary of the 
veteran's NSLI policy and is not entitled to the proceeds of 
such policy.  38 U.S.C.A. § 1917 (West 2002 & Supp. 2005); 
38 C.F.R. § 8.19 (2005) (formerly 38 C.F.R. § 8.22).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but the 
rulings from the Court suggest that it is not applicable.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the VCAA is inapplicable to cases involving the 
waiver of recovery of overpayments for benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by the VCAA.  

In the absence of applicable judicial precedent, since the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board has proceeded 
on the working assumption that the provisions of the VCAA do 
not apply to the present claim.  This assumption is 
strengthened by the fact that revisions to 38 U.S.C.A. § 5103 
contained in the Veterans Benefits Act of 2003 (which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA) specifically exempt insurance 
claims from certain notice requirements that apply in 
developing the evidence pursuant to the VCAA.  38 U.S.C.A. 
§ 5103(b).  For these reasons, the Board therefore believes 
that it may proceed to issue a decision in this appeal 
without further consideration of the VCAA.  

In any event, the record reflects that the appellant and 
appellee were provided adequate notification of the 
applicable law, information, and evidence necessary to 
support or contest the designation of the proceeds of the 
policy at issue.  In this regard, in May and June 2002, the 
ROIC sent letters to T.D. and the appellee, informing them 
that the veteran's insurance folder could not be located, 
that the records were being reconstructed, and that they 
should send all documents pertaining to the insurance policy.  

In April 2004 the RO sent the appellant a letter specifically 
informing him of what information and evidence was not of 
record that would be required to substantiate the claim, what 
evidence they were responsible for providing and what 
evidence the ROIC would seek to provide on their behalf, and 
reiterated that they should submit any evidence in their 
possession pertaining to the claim.  In April 2004 T.D. 
responded that he had resent all copies of documents 
concerning the insurance policy that he had and that VA 
should proceed with the appeal.  Thus, the Board finds that 
the appellant has been provided ample notice of what is 
required to grant the benefit sought in this case.  

Further, VA obtained a forensic laboratory analysis of the 
handwriting and signature in the July 1993 letter expressing 
the veteran's desire to name the appellee as the beneficiary 
of his NSLI policy.  There is no additional notification or 
assistance that would remain to be provided to any party if 
the VCAA were determined to be applicable in this type of 
case.  As such, the Board finds the duty to assist the 
appellant, regardless of the applicability of VCAA, has been 
met.  The Board will proceed to consider the claim on the 
merits.  

II.  Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured, 
possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary, to be effective, must be made by notice in 
writing signed by the insured and forwarded to VA by the 
insured or the insured's designated agent, and must contain 
sufficient information to identify the insured.  38 U.S.C.A. 
§ 1917 (West 2002 & Supp. 2005); 38 C.F.R. § 8.19 (2005) 
(previously 38 C.F.R. § 8.22, redesignated in February 2000).  

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).   

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and, second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F. 2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).  

The record reflects that the veteran's NSLI policy became 
effective in November 1975.  In January 1977 the veteran 
married the appellee.  In September 1988 VA recorded a Form 
29-336 (Designation of Beneficiary and Optional Settlement) 
signed by the veteran in August 1988.  This Form named the 
appellee as the only beneficiary to the NSLI policy, and 
indicated that payment should be made in one lump sum.  In 
December 1992 VA recorded a Form 29-336 in which the veteran 
named the appellant, T.D., as the only beneficiary of the 
NSLI policy.  

In an April 1993 letter to VA the veteran requested a Change 
of Beneficiary form so he could change the beneficiary of his 
insurance policy.  This letter did not indicate who the 
veteran wished to name as the new beneficiary.  In a July 
1993 letter to VA the veteran requested a Change of 
Beneficiary form so he could change the name of the 
beneficiary in his insurance policy to his wife.  Both of 
these letters included the veteran's insurance policy number, 
social security number, and signature.  

The veteran died in August 1993.  In a September 1993 letter 
T.D. contested payment of the NSLI policy to the appellee.  
In October 1993 the appellee filed a claim for one sum 
payment of the veteran's NSLI policy.  The appellant argues 
that the veteran did not intend to make the appellee his 
beneficiary, the handwriting in the July 1993 letter was not 
that of their father, that the letter only requested a change 
of beneficiary form and thus was not a direct request to 
change the beneficiary, that the letter did not refer to the 
appellee, and that the request for a form appeared on the 
second page, after the signature, which appeared on the 
first.  

In regard to whether or not the veteran had the intention to 
change the beneficiary of the NSLI policy to the appellee, 
the appellant contend that the veteran could not have 
intended to make the appellee his beneficiary as he expressed 
to them that he wanted to divorce her.  In response, the 
appellee reported in a September 1995 statement that the 
veteran never attempted a separation or divorce and that they 
lived together from the time of marriage until the veteran's 
death.  

The appellant has submitted letters written by the veteran, 
including a February 1991 letter in which he states that, 
"[the appellee] doesn't like me son, all she likes is my 
money," and "I want to leave her so I can find a better 
life."  While the sentiments expressed in this letter 
suggest that the veteran would not wish to name the appellee 
as the beneficiary of his NSLI policy, this letter is dated 
prior to the December 1992 change.  Although the appellant 
contends that the veteran's feelings towards the appellee 
remained the same, there is no evidence, other than 
assertions by the appellant, since the February 1991 letter 
that the veteran was unhappy in his marriage with the 
appellee or would otherwise not want her to be the 
beneficiary of the NSLI policy.  

In the absence of evidence to the contrary, the Board finds 
that the statement in the letter, "so I can change my 
beneficiary in my policy to my wife's name," while it did 
not identify the appellee by name, is sufficient to 
demonstrate an intention on the part of the veteran to change 
the beneficiary to the appellee.  While the veteran did not 
expressly request in the July 1993 letter that the change be 
made, his request for a change of beneficiary form, followed 
by the explanation of his request, makes clear his intention 
to name the appellee as the beneficiary of the policy.  
Reducing this intention to writing in a letter to VA 
satisfies the requirement of an overt act done to effectuate 
that intent.  

The remaining question, then, is whether the veteran is the 
author of the July 1993 letter.  The appellant submitted 
numerous letters from the veteran so that the ROIC could 
obtain an opinion from a document analyst at the Inspector 
General's Office.  The July 1995 statement of the case (SOC) 
indicates that a document analyst in that office reviewed 
forty documents bearing the known writing and signature of 
the veteran and thereafter opined that the veteran was the 
author of the signature on the July 1993 letter.  This 
opinion, however, is not in the claims file, and does not 
explicitly state that the veteran authored the entire letter, 
but the signature, and, as the appellant point out, the 
statement regarding changing the beneficiary of the NSLI 
policy appears on the second page of the July 1993 letter, 
after the signature on the first.  

In January 2004, the Office of the Inspector General 
completed a forensic laboratory investigation of the 
handwriting in the July 1993 letter.  The forensic document 
analyst reviewed the claims files and insurance folder and, 
specifically, 10 letters handwritten by the veteran and 
concluded that the veteran was indeed the author of the 
handwriting and signature on the two page July 1993 letter.  
While the appellant continues to argue that the veteran did 
not author this letter, they have not submitted any evidence 
other than their assertions.  These assertions alone, without 
credible evidence refuting the findings of the forensic 
investigation, are insufficient to invalidate the July 1993 
letter.   

Despite the foregoing, a change of beneficiary may 
nonetheless be invalid if it is determined that the insured 
lacked "testamentary capacity" at the time of the disputed 
change of beneficiary.  When cases are referred to a rating 
agency involving the testamentary capacity of the insured to 
execute designations or changes of beneficiary, the following 
considerations will apply, pursuant to 38 C.F.R. § 3.355:  

(a) Testamentary capacity is that degree 
of mental capacity necessary to enable a 
person to perform a testamentary act.  
This, in general, requires that the 
testator reasonably comprehend the nature 
and significance of his act, that is, the 
subject and extent of his disposition, 
recognition of the object of his bounty, 
and appreciation of the consequence of 
his act, uninfluenced by any material 
delusion as to the property or persons 
involved.  Id. 

(b) Due consideration should be given to 
all facts of record, with emphasis being 
placed on those facts bearing upon the 
mental condition of the testator 
(insured) at the time or nearest the time 
he executed the designation or change.  
In this connection, consideration should 
be given to lay as well as medical 
evidence.  Id.  

(c) Lack of testamentary capacity should 
not be confused with insanity or mental 
incompetence.  An insane person might 
have a lucid interval during which he 
would possess testamentary capacity.  On 
the other hand, a sane person might 
suffer a temporary mental aberration 
during which he would not possess 
testamentary capacity.  There is a 
general but rebuttable presumption that 
every testator possesses testamentary 
capacity.  Therefore, reasonable doubts 
should be resolved in favor of 
testamentary capacity.  
Id.  

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).  

The appellant has made no specific allegation that the 
veteran lacked testamentary capacity to change the 
beneficiary of the NSLI policy, however, in an October 1993 
letter the veteran's son asserts that he did not believe the 
July 1993 letter was written by his father as it was sent 
when he was ill, six weeks before his death.  The appellant, 
however, has not presented any evidence that the veteran 
lacked the testamentary capacity to make the change of 
beneficiary reflected in the July 1993 letter, thus, the 
presumption is not rebutted, and the July 1993 change of 
beneficiary is not deemed invalid due to lack of testamentary 
capacity.  See Elias.  

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle.  

In the October 1993 letter T.D. stated his belief that the 
appellee was trying to coerce the veteran into changing his 
beneficiary before his death.  T.D. continues to state that 
the appellee had all of the veteran's paperwork in order and 
was ready to apply for survivor benefits.  He added that his 
father had told him that the appellee was a lawyer in Mexico 
City and had many lawyer friends who could help her fix 
paperwork.  

Despite this allegation, the appellant has failed to present 
evidence which would prove that the change of beneficiary 
expressed in the July 1993 letter was the result of the 
influence of the appellee on the veteran, and that the 
veteran would not have executed the change without this 
influence.  Thus, in the absence of reasonable proof of undue 
influence, the appellee is the proper beneficiary of the 
veteran's NSLI policy.  

The July 1993 letter contains sufficient information to 
identify the insured, and constitutes notice made in writing 
and signed by the insured as required to effect a change of 
beneficiary.  38 C.F.R. § 8.19.  The appellant, T.D., is not 
entitled to the proceeds of this policy as he is not the 
designated beneficiary.   


ORDER

The appeal to establish entitlement to the proceeds of the 
veteran's NSLI policy is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


